                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Waddell Bynum Jr.,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00090-FDW-DSC
                                      )
                  vs.                 )
                                      )
    Atlanta Medical Research Staff,   )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 10, 2020 Order.

                                               March 10, 2020
